Citation Nr: 1521727	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  09-44 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for chronic fatigue, claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for irritable bowel syndrome (IBS), claimed as due to an undiagnosed illness.

3.  Entitlement to service connection for a traumatic brain injury (TBI).

4.  Entitlement to service connection for a lumbar spine disability.

5.  Entitlement to service connection for a cervical spine disability.

6.  Entitlement to a disability rating in excess of 50 percent prior to May 20, 2014, and in excess of 70 percent thereafter, for posttraumatic stress disorder (PTSD).

7.  Entitlement to a disability rating in excess of 20 percent for fibromyalgia.

8.  Entitlement to a temporary total disability rating based on convalescence related to IBS and a colon disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to August 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions for the Los Angeles, California Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On a VA form 9 submitted in August 2014, the Veteran checked a box indicating that he wanted a personal hearing before a member of the Board in Washington, DC.  However, he also indicated that he wanted a personal hearing by live videoconference.  In correspondence received in May 2015, the Veteran clarified that he wanted a personal hearing by live videoconference.

Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  In accordance with the Veteran's August 2014 and May 2015 communications, and since the RO schedules videoconference hearings before Members of the Board, a remand of these matters to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Board videoconference hearing before a Veterans Law Judge, in accordance with his request.  The RO should notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2014).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




